Exhibit 10.1

Alpine Immune Sciences, Inc.

Change of Control and Severance Policy

This Change of Control and Severance Policy (the “Policy”) is designed to
provide certain protections to a select group of key employees of Alpine Immune
Sciences, Inc. (“Alpine” or the “Company”) or any of its subsidiaries in
connection with a change of control of Alpine or in connection with the
involuntary termination of their employment under the circumstances described in
this Policy. The Policy is designed to be an “employee welfare benefit plan” (as
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)), and this document is both the formal plan document and
the required summary plan description for the Policy.

Term: This Policy will have an initial term of three years commencing on the
Effective Date (the “Initial Term”). On the third anniversary of the Effective
Date (as defined below) and each anniversary thereafter, this Policy will renew
automatically for additional one year terms (each an “Additional Term”), unless
the Company provides each Eligible Employee written notice of non-renewal at
least 60 days prior to the date of automatic renewal. Notwithstanding the
foregoing provisions, if (a) a Change of Control occurs when there are fewer
than 12 months remaining during the Initial Term or an Additional Term, the term
of this Policy will extend automatically through the date that is 12 months
following the effective date of the Change of Control, or (b) if an initial
occurrence of an act or omission by the Company constituting the grounds for
Good Reason (as defined below) has occurred (the “Initial Grounds”), and the
expiration date of the Cure Period (as defined below) with respect to such
Initial Grounds could occur following the expiration of the Initial Term or an
Additional Term, then the term of this Policy with respect to an Eligible
Employee with Initial Grounds will extend automatically through the date that is
30 days following the expiration of such cure period, but such extension of the
term shall only apply with respect to the Initial Grounds. If an Eligible
Employee becomes entitled to benefits under this Policy during the term of this
Policy, the Policy will not terminate until all of the obligations of the
parties hereto with respect to this Policy have been satisfied. For clarity, an
election by the Company not to renew this Policy for an Additional Term will not
be deemed to be a termination of an Eligible Employee’s employment without Cause
or grounds for a resignation for Good Reason and, accordingly, Eligible Employee
will not be eligible for severance benefits set forth herein.

Eligible Employee: An individual is only eligible for protection under this
Policy if he or she is an Eligible Employee and complies with its terms
(including any terms in the employee’s Participation Agreement (as defined
below)). To be an “Eligible Employee,” an employee must (a) have been designated
by the Compensation Committee of the Board (the “Compensation Committee”) as
eligible to participate in the Policy and (b) have executed a participation
agreement in the form attached hereto as Exhibit A (a “Participation
Agreement”).

Policy Benefits: An Eligible Employee will be eligible to receive the payments
and benefits set forth in this Policy and his or her Participation Agreement if
his or her employment with the Company or any of its subsidiaries terminates as
a result of a Qualified Termination. The amount and terms of any Equity Vesting,
Salary Severance, Bonus Severance, and COBRA Payment that an Eligible Employee
may receive on his or her Qualified Termination will depend on whether his or
her Qualified Termination is a COC Qualified Termination or a Non-COC Qualified
Termination. All benefits under this Policy payable on a Qualified Termination
will be subject to the Eligible Employee’s compliance with the Release
Requirement and any timing modifications required to avoid adverse taxation
under Section 409A.

Equity Vesting: On a Qualified Termination, the applicable percentage (set forth
in an Eligible Employee’s Participation Agreement) of the then-unvested shares
subject to each of the Eligible Employee’s then-outstanding equity awards will
immediately vest and, in the case of options and stock



--------------------------------------------------------------------------------

appreciation rights, will become exercisable (for avoidance of doubt, no more
than 100% of the shares subject to the outstanding portion of an equity award
may vest and become exercisable under this provision). In the case of equity
awards subject to performance-based vesting, the treatment of such awards upon a
change of control and/or a termination of employment shall be set forth in the
individual performance-based award agreement. Any restricted stock units,
performance shares, performance units, and/or similar full value awards that
vest under this paragraph will be settled on the 61st day following the Eligible
Employee’s Qualified Termination.

Salary Severance: On a Qualified Termination, an Eligible Employee will be
eligible to receive salary severance payment(s) equal to the applicable
percentage (set forth in his or her Participation Agreement) of his or her Base
Salary. The Eligible Employee’s salary severance payment(s) will be paid in cash
at the time(s) specified in his or her Participation Agreement.

Bonus Severance: On a Qualified Termination, an Eligible Employee will be
eligible to receive bonus severance payment(s) with respect to his or her annual
bonus in the amount set forth in his or her Participation Agreement. The
Eligible Employee’s bonus severance payment(s) will be paid in cash at the
time(s) specified in his or her Participation Agreement.

COBRA Payment: Upon a Qualified Termination, if an Eligible Employee makes a
valid election under COBRA to continue his or her health coverage, the Company
will pay or reimburse the Eligible Employee for the cost of such continuation
coverage for the Eligible Employee and any eligible dependents that were covered
under the Company’s health care plans immediately prior to the date of his or
her eligible termination until the earliest of (a) the end of the applicable
period set forth in the Eligible Employee’s Participation Agreement, (b) the
date upon which the Eligible Employee and/or the Eligible Employee’s eligible
dependents become covered under similar plans or (c) the date upon which the
Eligible Employee ceases to be eligible for coverage under COBRA (the “COBRA
Coverage”).

Non-Duplication of Payment or Benefits: If (a) an Eligible Employee’s Qualified
Termination occurs prior to a Change of Control that qualifies Eligible Employee
for severance payments and benefits payable on a Non-COC Qualified Termination
under this Policy and (b) a Change of Control occurs within the 60-day period
following Eligible Employee’s Qualified Termination that qualifies Eligible
Employee for the superior severance payments and benefits payable on a COC
Qualified Termination under this Policy, then (i) the Eligible Employee will
cease receiving any further payments or benefits under this Policy in connection
with his or her Non-COC Qualified Termination and (ii) the Equity Vesting,
Salary Severance, Bonus Severance, and COBRA Payment, as applicable, otherwise
payable upon a COC Qualified Termination under this Policy each will be offset
by the corresponding payments or benefits the Eligible Employee already received
under this Policy in connection with his or her Non-COC Qualified Termination.

Death of Eligible Employee: If the Eligible Employee dies before all payments or
benefits he or she is entitled to receive under this Policy have been paid, such
unpaid amounts will be paid to his or her designated beneficiary, if living, or
otherwise to his or her personal representative in a lump-sum payment as soon as
possible following his or her death.

Recoupment: If the Company discovers after the Eligible Employee’s receipt of
payments or benefits under this Policy that grounds for the termination of the
Eligible Employee’s employment for Cause existed, then the Eligible Employee
will not receive any further payments or benefits under this Policy and, to the
extent permitted under applicable laws, will be required to repay to the Company
any payments or benefits he or she received under the Policy (or any financial
gain derived from such payments or benefits).

Release: The Eligible Employee’s receipt of any severance payments or benefits
upon his or her Qualified Termination under this Policy is subject to (i) the
Eligible Employee’s continued compliance with the terms of his or her Employee
Non-Competition, Non-Disclosure and Invention Assignment

 

- 2 -



--------------------------------------------------------------------------------

Agreement (the “Covenants Agreement”), and (ii) the Eligible Employee signing
and not revoking the Company’s then-standard separation agreement and release of
claims (which may include an agreement not to disparage the Company, non-solicit
provisions, and other standard restrictive covenants, terms and conditions) (the
“Release” and such requirement, the “Release Requirement”), which must become
effective and irrevocable no later than the 60th day following the Eligible
Employee’s Qualified Termination (the “Release Deadline”). If the Release does
not become effective and irrevocable by the Release Deadline, the Eligible
Employee will forfeit any right to severance payments or benefits under this
Policy. In no event will severance payments or benefits under the Policy be paid
or provided until the Release actually becomes effective and irrevocable.
Notwithstanding any other payment schedule set forth in this Policy or the
Eligible Employee’s Participation Agreement, none of the severance payments and
benefits payable upon such Eligible Employee’s Qualified Termination under this
Policy will be paid or otherwise provided prior to the 60th day following the
Eligible Employee’s Qualified Termination. Except as otherwise set forth in an
Eligible Employee’s Participation Agreement or to the extent that payments are
delayed under the paragraph below entitled “Section 409A,” on the first regular
payroll pay day following the 60th day following the Eligible Employee’s
Qualified Termination, the Company will pay or provide the Eligible Employee the
severance payments and benefits that the Eligible Employee would otherwise have
received under this Policy on or prior to such date, with the balance of such
severance payments and benefits being paid or provided as originally scheduled.

Section 409A: The Company intends that all payments and benefits provided under
this Policy or otherwise are exempt from, or comply with, the requirements of
Section 409A of the Code and any guidance promulgated thereunder (collectively,
“Section 409A”) so that none of the payments or benefits will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted in accordance with this intent. No payment or benefits to be paid to
an Eligible Employee, if any, under this Policy or otherwise, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A (together, the “Deferred
Payments”) will be paid or otherwise provided until such Eligible Employee has a
“separation from service” within the meaning of Section 409A. If, at the time of
the Eligible Employee’s termination of employment, the Eligible Employee is a
“specified employee” within the meaning of Section 409A, then the payment of the
Deferred Payments will be delayed to the extent necessary to avoid the
imposition of the additional tax imposed under Section 409A, which generally
means that the Eligible Employee will receive payment on the first payroll date
that occurs on or after the date that is 6 months and 1 day following his or her
termination of employment. The Company reserves the right to amend the Policy as
it deems necessary or advisable, in its sole discretion and without the consent
of any Eligible Employee or any other individual, to comply with any provision
required to avoid the imposition of the additional tax imposed under
Section 409A or to otherwise avoid income recognition under Section 409A prior
to the actual payment of any benefits or imposition of any additional tax. Each
payment, installment, and benefit payable under this Policy is intended to
constitute a separate payment for purposes of U.S. Treasury Regulation
Section 1.409A-2(b)(2). In no event will the Company reimburse any Eligible
Employee for any taxes that may be imposed on him or her as a result of
Section 409A.

Parachute Payments:

Reduction of Severance Benefits. Notwithstanding anything set forth herein to
the contrary, if any payment or benefit that an Eligible Employee would receive
from the Company or any other party whether in connection with the provisions
herein or otherwise (the “Payment”) would (a) constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (b) but for this sentence, be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment
will be equal to the Best Results Amount. The “Best Results Amount” will be
either (x) the full amount of such Payment or (y) such lesser amount as would
result in no portion of the Payment being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local employment taxes, income taxes and the Excise Tax, results in the Eligible

 

- 3 -



--------------------------------------------------------------------------------

Employee’s receipt, on an after-tax basis, of the greater amount notwithstanding
that all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting parachute payments is necessary
so that the Payment equals the Best Results Amount, reduction will occur in the
following order: reduction of cash payments; cancellation of accelerated vesting
of stock awards; reduction of employee benefits. In the event that acceleration
of vesting of stock award compensation is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of the
Eligible Employee’s equity awards unless the Eligible Employee elects in writing
a different order for cancellation. The Eligible Employee will be solely
responsible for the payment of all personal tax liability that is incurred as a
result of the payments and benefits received under this Policy, and the Eligible
Employee will not be reimbursed by the Company for any such payments.

Determination of Excise Tax Liability. The Company will select a professional
services firm to make all of the determinations required to be made under these
paragraphs relating to parachute payments. The Company will request that firm
provide detailed supporting calculations both to the Company and the Eligible
Employee prior to the date on which the event that triggers the Payment occurs
if administratively feasible, or subsequent to such date if events occur that
result in parachute payments to the Eligible Employee at that time. For purposes
of making the calculations required under these paragraphs relating to parachute
payments, the firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith determinations
concerning the application of the Code. The Company and the Eligible Employee
will furnish to the firm such information and documents as the firm may
reasonably request in order to make a determination under these paragraphs
relating to parachute payments. The Company will bear all costs the firm may
reasonably incur in connection with any calculations contemplated by these
paragraphs relating to parachute payments. Any such determination by the firm
will be binding upon the Company and the Eligible Employee, and the Company will
have no liability to the Eligible Employee for the determinations of the firm.

Administration: The Policy will be administered by the Compensation Committee or
its delegate (in each case, an “Administrator”). The Administrator will have
full discretion to administer and interpret the Policy. Any decision made or
other action taken by the Administrator with respect to the Policy and any
interpretation by the Administrator of any term or condition of the Policy, or
any related document, will be conclusive and binding on all persons and be given
the maximum possible deference allowed by law. The Administrator is the “plan
administrator” of the Policy for purposes of ERISA and will be subject to the
fiduciary standards of ERISA when acting in such capacity.

Attorneys Fees: The Company and each Eligible Employee will bear their own
attorneys’ fees incurred in connection with any disputes between them.

Exclusive Benefits: Except as may be set forth in an Eligible Employee’s
Participation Agreement, this Policy is intended to be the only agreement
between the Eligible Employee and the Company regarding any change of control or
severance payments or benefits, including any acceleration of equity, to be paid
to the Eligible Employee on account of a termination of employment whether
unrelated to, concurrent with, or following, a Change of Control. Accordingly,
by executing a Participation Agreement, an Eligible Employee hereby forfeits and
waives any rights to any severance or change of control benefits set forth in
any employment agreement, offer letter, and/or equity award agreement, except as
set forth in this Policy and in the Eligible Employee’s Participation Agreement.

Tax Withholding: All payments and benefits under this Policy will be paid less
applicable withholding taxes. The Company is authorized to withhold from any
payments or benefits all federal, state, local and/or foreign taxes required to
be withheld therefrom and any other required payroll deductions. The Company
will not pay any Eligible Employee’s taxes arising from or relating to any
payments or benefits under this Policy.

 

- 4 -



--------------------------------------------------------------------------------

Amendment or Termination: The Board or the Compensation Committee may amend or
terminate the Policy at any time, without advance notice to any Eligible
Employee or other individual and without regard to the effect of the amendment
or termination on any Eligible Employee or on any other individual.
Notwithstanding the preceding, no amendment or termination of the Policy will be
made if such amendment or reduction would reduce the benefits provided hereunder
or impair an Eligible Employee’s eligibility under the Policy (unless the
affected Eligible Employee consents to such amendment or termination), except
that the Board or the Compensation Committee may unilaterally and without
consent of any Eligible Employee make any such amendments that are necessary or
appropriate to comply with applicable laws. For clarity, an action by the
Administrator not to renew the Policy in accordance with the Term provision
above will not be an action that requires an Eligible Employee’s consent. Any
action to amend or terminate the Policy will be taken in a non-fiduciary
capacity.

Claims Procedure: Any Eligible Employee who believes he or she is entitled to
any payment under the Policy may submit a claim in writing to the Administrator.
If the claim is denied (in full or in part), the claimant will be provided a
written notice explaining the specific reasons for the denial and referring to
the provisions of the Policy on which the denial is based. The notice will also
describe any additional information needed to support the claim and the Policy’s
procedures for appealing the denial. The denial notice will be provided within
90 days after the claim is received. If special circumstances require an
extension of time (up to 90 days), written notice of the extension will be given
within the initial 90-day period. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision on the claim.

Appeal Procedure: If the claimant’s claim is denied, the claimant (or his or her
authorized representative) may apply in writing to the Administrator for a
review of the decision denying the claim. Review must be requested within 60
days following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments in writing. The Administrator will provide written
notice of the decision on review within 60 days after it receives a review
request. If additional time (up to 60 days) is needed to review the request, the
claimant (or representative) will be given written notice of the reason for the
delay. This notice of extension will indicate the special circumstances
requiring the extension of time and the date by which the Administrator expects
to render its decision. If the claim is denied (in full or in part), the
claimant will be provided a written notice explaining the specific reasons for
the denial and referring to the provisions of the Policy on which the denial is
based. The notice will also include a statement that the claimant will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents and other information relevant to the claim and a statement
regarding the claimant’s right to bring an action under Section 502(a) of ERISA.

Successors: Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) will assume
the obligations under the Policy and agree expressly to perform the obligations
under the Policy in the same manner and to the same extent as the Company would
be required to perform such obligations in the absence of a succession. For all
purposes under the Policy, the term “Company” will include any successor to the
Company’s business and/or assets which becomes bound by the terms of the Policy
by operation of law, or otherwise.

Applicable Law: The provisions of the Policy will be construed, administered,
and enforced in accordance with ERISA and, to the extent applicable, the
internal substantive laws of the state of Washington (but not its conflict of
laws provisions).

 

- 5 -



--------------------------------------------------------------------------------

Definitions: Unless otherwise defined in an Eligible Employee’s Participation
Agreement, the following terms will have the following meanings for purposes of
this Policy and the Eligible Employee’s Participation Agreement:

“Base Salary” means the Eligible Employee’s annual base salary as in effect
immediately prior to his or her Qualified Termination (or if the termination is
due to a resignation for Good Reason based on a material reduction in base
salary, then the Eligible Employee’s annual base salary in effect immediately
prior to such reduction) or, if the Eligible Employee’s Qualified Termination is
a COC Qualified Termination and such amount is greater, at the level in effect
immediately prior to the Change of Control.

“Board” means the Board of Directors of the Company.

“Cause” means (i) an act of dishonesty made by Eligible Employee in connection
with Eligible Employee’s responsibilities as an employee; (ii) Eligible
Employee’s conviction of, or plea of nolo contendere to, a felony or any crime
involving fraud or embezzlement; (iii) Eligible Employee’s gross misconduct;
(iv) Eligible Employee’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom Eligible
Employee owes an obligation of nondisclosure as a result of Eligible Employee’s
relationship with the Company; (v) Eligible Employee’s willful breach of any
obligations under any written agreement or covenant with the Company;
(vi) Eligible Employee’s failure to cooperate in good faith with a governmental
or internal investigation of the Company or its directors, officers or
employees, if the Company has requested Eligible Employee’s cooperation; or
(vii) Eligible Employee’s continued failure to perform Eligible Employee’s
employment duties after Eligible Employee has received a written demand of
performance from the Company which specifically sets forth the factual basis for
the Company’s belief that Eligible Employee has not substantially performed his
duties and has failed to cure such non-performance to the Company’s satisfaction
within 10 business days after receiving such notice.

“Change of Control” means the occurrence of any of the following events:

 

  (i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection, the
acquisition of additional stock by any one Person, who is considered to own more
than fifty percent 50% of the total voting power of the stock of the Company
will not be considered a Change in Control; or

 

  (ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any 12 month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

 

  (iii)

A change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the 12 month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; provided,
however, that for purposes of this clause (iii), the following will not
constitute a change in the ownership of a substantial portion of the Company’s
assets: (A) a transfer to an entity that is controlled by the Company’s
stockholders immediately after the transfer, or (B) a transfer of assets by the
Company to: (1) a stockholder of the Company (immediately before the asset
transfer) in exchange for

 

- 6 -



--------------------------------------------------------------------------------

  or with respect to the Company’s stock, (2) an entity, 50% or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company, (3) a Person, that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this clause (iii), gross fair market value means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

“Change of Control Period” will mean the period beginning upon a Change of
Control and ending 12 months following a Change of Control.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“Code” means the Internal Revenue Code of 1986, as amended.

“Disability” means the total and permanent disability as defined in
Section 22(e)(3) of the Code unless the Company maintains a long-term disability
plan at the time of the Eligible Employee’s termination, in which case, the
determination of disability under such plan also will be considered “Disability”
for purposes of this Policy.

“Effective Date” means December 5, 2017, the date this Policy was approved by
the Compensation Committee of the Board.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Good Reason” means the Eligible Employee’s termination of his or her employment
in accordance with the next sentence after the occurrence of one or more of the
following events without the Eligible Employee’s express written consent: (i) a
material reduction of the Eligible Employee’s duties, authorities, or
responsibilities relative to the Eligible Employee’s duties, authorities, or
responsibilities in effect immediately prior to such reduction, including a
reduction to divisional duties, authorities or responsibilities; (ii) a material
reduction by the Company in the Eligible Employee’s rate of annual base salary;
provided, however, that, a one-time reduction of annual base salary of not more
than 10% that also applies to substantially all other similarly situated
executives of the Company will not constitute “Good Reason”; or (iii) a material
change in the geographic location of the Eligible Employee’s primary work
facility or location; provided, that a relocation of less than 50 miles from the
Eligible Employee’s then present location will not be considered a material
change in geographic location. In order for the Eligible Employee’s

 

- 7 -



--------------------------------------------------------------------------------

termination of his or her employment to be for Good Reason, the Eligible
Employee must not terminate employment with the Company without first providing
the Company with written notice of the acts or omissions constituting the
grounds for “Good Reason” within 90 days of the initial existence of the grounds
for “Good Reason” and a cure period of 30 days following the date of written
notice (the “Cure Period”), such grounds must not have been cured during such
time, and the Eligible Employee must terminate his or her employment within 30
days following the Cure Period.

“Qualified Termination” means a termination of the Eligible Employee’s
employment (i) either (A) by the Company other than for Cause, death, or
Disability or (B) by the Eligible Employee for Good Reason, in either case,
during the Change of Control Period (a “COC Qualified Termination”) or
(ii) outside of the Change of Control Period by the Company other than for
Cause, death, or Disability (a “Non-COC Qualified Termination”).

Additional Information:

 

Plan Name:    Alpine Immune Sciences, Inc. Change of Control and Severance
Policy Plan Sponsor:    Alpine Immune Sciences, Inc.    201 Elliot Ave West,
Suite 230    Seattle, WA 98119 Identification Numbers:    [        ] Plan Year:
   Company’s Fiscal Year Plan Administrator:    Alpine Immune Sciences, Inc.   
Attention: Plan Administrator of the Alpine Immune Sciences, Inc. Change of
Control and Severance Policy    201 Elliot Ave West, Suite 230    Seattle, WA
98119 Agent for Service of Legal Process:    Alpine Immune Sciences, Inc.   
Attention:    201 Elliot Ave West, Suite 230    Seattle, WA 98119    Service of
process may also be made upon the Plan Administrator. Type of Plan    Severance
Plan/Employee Welfare Benefit Plan Plan Costs    The cost of the Policy is paid
by the Company.

Statement of ERISA Rights:

Eligible Employees have certain rights and protections under ERISA:

They may examine (without charge) all Policy documents, including any amendments
and copies of all documents filed with the U.S. Department of Labor, such as the
Policy’s annual report (Internal Revenue Service Form 5500). These documents are
available for review in the Company’s Human Resources Department.

 

- 8 -



--------------------------------------------------------------------------------

They may obtain copies of all Policy documents and other Policy information upon
written request to the Plan Administrator. A reasonable charge may be made for
such copies.

In addition to creating rights for Eligible Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Policy. The people who
operate the Policy (called “fiduciaries”) have a duty to do so prudently and in
the interests of Eligible Employees. No one, including the Company or any other
person, may fire or otherwise discriminate against an Eligible Employee in any
way to prevent them from obtaining a benefit under the Policy or exercising
rights under ERISA. If an Eligible Employee’s claim for a severance benefit is
denied, in whole or in part, they must receive a written explanation of the
reason for the denial. An Eligible Employee has the right to have the denial of
their claim reviewed. (The claim review procedure is explained above.)

Under ERISA, there are steps Eligible Employees can take to enforce the above
rights. For instance, if an Eligible Employee requests materials and does not
receive them within 30 days, they may file suit in a federal court. In such a
case, the court may require the Administrator to provide the materials and to
pay the Eligible Employee up to $110 a day until they receive the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator. If an Eligible Employee has a claim which is denied or
ignored, in whole or in part, he or she may file suit in a state or federal
court. If it should happen that an Eligible Employee is discriminated against
for asserting their rights, he or she may seek assistance from the U.S.
Department of Labor, or may file suit in a federal court.

In any case, the court will decide who will pay court costs and legal fees. If
the Eligible Employee is successful, the court may order the person sued to pay
these costs and fees. If the Eligible Employee loses, the court may order the
Eligible Employee to pay these costs and fees, for example, if it finds that the
claim is frivolous.

If an Eligible Employee has any questions regarding the Policy, please contact
the Plan Administrator. If an Eligible Employee has any questions about this
statement or about their rights under ERISA, they may contact the nearest area
office of the Employee Benefits Security Administration (formerly the Pension
and Welfare Benefits Administration), U.S. Department of Labor, listed in the
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W. Washington, D.C. 20210. An Eligible Employee may also
obtain certain publications about their rights and responsibilities under ERISA
by calling the publications hotline of the Employee Benefits Security
Administration.

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

Change of Control and Severance Policy

Participation Agreement

This Participation Agreement (“Agreement”) is made and entered into by and
between [NAME] on the one hand, and Alpine Immune Sciences, Inc. (the “Company”)
on the other.

You have been designated as eligible to participate in the Policy, a copy of
which is attached hereto, under which you are eligible to receive the following
severance payments and benefits upon a Qualified Termination, subject to the
terms and conditions of the Policy.

Non-COC Qualified Termination

If your Qualified Termination is a Non-COC Qualified Termination, you will be
entitled to the following benefits, subject to your compliance with the Policy:

 

  •   Equity Vesting: Your equity vesting benefit with respect to
then-outstanding and unvested time-based equity awards granted prior to the
closing of the Merger by and between Alpine Immune Sciences, Inc. and Nivalis
Therapeutics that closed on July 24, 2017, will be [    ]% as to that number of
shares that would have otherwise vested during the [    ] ([    ])-month period
following the date of your Qualified Termination; in all other cases, your
equity vesting benefit will be [    ]%.

 

  •   Salary Severance: Your percentage of Base Salary will be [    ]%, payable
in equal installments in accordance with the Company’s regular payroll
procedures.

 

  •   Bonus Severance: None.

 

  •   COBRA Payment: The Company shall pay or reimburse you for your COBRA
continuation coverage for up to [    ] months.

COC Qualified Termination

If your Qualified Termination is a COC Qualified Termination, you will be
entitled to the following benefits, subject to your compliance with the Policy:

 

  •   Equity Vesting: Your equity vesting benefit will be [    ]%.

 

  •   Salary Severance: Your percentage of Base Salary will be [    ]%, payable
in a lump-sum.

 

  •   Bonus Severance: You will receive a lump-sum payment equal to (i) [    ]%
of your target annual bonus as in effect for the fiscal year in which your
Qualified Termination occurs plus (ii) a payment equal to your target annual
bonus as in effect for the fiscal year in which your Qualified Termination
occurs but pro-rated based on the number of days actually employed for the
fiscal year.

 

  •   COBRA Payment: The Company shall pay or reimburse you for your COBRA
continuation coverage for up to [    ] months.



--------------------------------------------------------------------------------

Other Provisions

You agree that the Policy and the Agreement constitute the entire agreement of
the parties hereto and supersede in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties, and will specifically supersede any
severance and/or change of control provisions of any offer letter, employment
agreement, or equity award agreement entered into between you and the Company.

This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

By its signature below, each of the parties signifies its acceptance of the
terms of this Agreement, in the case of the Company by its duly authorized
officer effective as of the last date set forth below.

 

ALPINE IMMUNE SCIENCES, INC.     ELIGIBLE EMPLOYEE

By:                                                                             
Signature:    

Date:                                                                          
Date:    

[Signature Page of the Participation Agreement]

 

- 2 -